
	

113 HR 4756 IH: Bullying Redress and Verified Enforcement Act
U.S. House of Representatives
2014-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4756
		IN THE HOUSE OF REPRESENTATIVES
		
			May 29, 2014
			Mr. Cartwright (for himself and Mr. Michaud) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To require reporting of bullying to appropriate authorities and assist with equal protection claims
			 against entities who fail to respond appropriately to bullying, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Bullying Redress and Verified Enforcement Act or the BRAVE Act.
		2.Reporting requirementsTitle IX of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801 et seq.) is amended
			 by inserting after section 9534 the following:
			
				9534A.Bullying
					(a)Official Reporting Requirements
						(1)Report of bullying
							(A)In generalSubject to subparagraph (B), a local educational agency shall require an employee of the local
			 educational agency who becomes aware of bullying to report to the
			 individual designated under paragraph (2) by not later than 7 business
			 days after becoming aware of such bullying a description of—
								(i)the acts that constituted bullying;
								(ii)if the bullying included a reference to or was motivated by an actual or perceived protected
			 characteristic of the victim, such protected characteristic; and
								(iii)the response to such bullying by employees of the local educational agency.
								(B)ExceptionNotwithstanding subparagraph (A), in the case of an employee of a local educational agency who is
			 informed of bullying by a student attending a school served by the local
			 educational agency, but the student requests that such bullying not be
			 reported by the employee, the employee shall not be required to report
			 such bullying under subparagraph (A).
							(2)Receipt of reportsA local educational agency shall designate an individual to receive reports of bullying and shall
			 inform each employee of the local educational agency of the contact
			 information of the individual so designated.
						(3)Reporting to the local educational agencyNot later than 60 days after the date of the receipt of a report under paragraph (1), the
			 individual designated under paragraph (2) shall inform all employees of
			 the local educational agency of the acts described and the response by
			 employees of the local educational agency and shall exclude any personally
			 identifiable information of any student involved.
						(4)Publicly available quarterly reports
							(A)In generalSubject to subparagraph (B), a local educational agency shall publish and make available to all
			 students served by the local educational agency and parents of such
			 students a report on a quarterly basis that—
								(i)summarizes the bullying reported since the previous quarterly report;
								(ii)summarizes the responses by employees of the local educational agency to such bullying;
								(iii)excludes any personally identifiable information of any student involved; and
								(iv)informs the public of the right to file a complaint under subsection (b)(2).
								(B)ExceptionA local educational agency shall not publish a report under subparagraph (A) in a case in which
			 such publication would reveal personally identifiable information about an
			 individual student.
							(5)Annual policy reviewEach local educational agency shall review, on an annual basis, the policies on bullying for
			 schools served by the local educational agency.
						(b)Federal enforcement
						(1)Condition of federal fundingAs a condition of receiving funds under this Act, a local educational agency shall—
							(A)annually certify to the Secretary in writing that such local educational agency has complied with
			 this section; and
							(B)together with such certification, submit the 4 most recent quarterly reports published preceding
			 such certification pursuant to subsection (a)(4).
							(2)Federal receipt of complaintsThe Assistant Secretary who serves as the head of the Office of Civil Rights for the Department of
			 Education shall—
							(A)establish a procedure for a student of a local educational agency, a parent of such student, or
			 another appropriate individual to submit to the Assistant Secretary a
			 complaint relating to a failure to comply with this section; and
							(B)publish such procedure on the Internet website of the Department of Education.
							(3)Federal response to complaintsAfter receiving a complaint pursuant to paragraph (2), the Assistant Secretary shall—
							(A)investigate such complaint to determine if a local educational agency failed to comply with this
			 section; and
							(B)if such local educational agency is determined under subparagraph (A) to have failed to comply with
			 this section—
								(i)withhold further payment of funds under this Act to such local educational agency;
								(ii)issue a complaint to compel compliance of such local educational agency through a cease and desist
			 order; or
								(iii)enter into a compliance agreement with such local educational agency to bring it into compliance
			 with this section,in the same manner as the Secretary is authorized to take such actions under sections 455, 456, and
			 457, respectively, of the General Education Provisions Act.(4)Public availability of information about complaintsNot later than 60 days after receiving a complaint pursuant to subsection (b)(2), the Assistant
			 Secretary shall make available on the Internet website of the Department
			 of Education information about such complaint, which shall—
							(A)if the bullying included a reference to or was motivated by an actual or perceived protected
			 characteristic of the victim, include a description of such protected
			 characteristic; and
							(B)exclude any personally identifiable information of any student involved.
							(c)DefinitionsIn this section:
						(1)BullyingThe term bullying means any severe, pervasive, or persistent electronic, written, verbal, or physical act by one
			 student or a group of students toward another student during school hours
			 and on school premises, or at a school-sponsored activity outside of
			 school hours, that causes—
							(A)harm to or reasonable concern for the person, property, or mental health of such other student; or
							(B)such other student to withdraw from or avoid benefitting from the services, activities, or
			 opportunities offered by the school.
							(2)Protected characteristicThe term protected characteristic includes race, color, sex, religion, national origin, disability, gender, gender identity, and
			 sexual orientation.
						.
		
